Title: George Washington to the Cabinet, 3 August 1793
From: Washington, George
To: Cabinet



Gentlemen
Philadelphia August 3d 1793

Fresh occurrences, but communicated through private channels, make it indispensable that the general principles which have already been the Subject of discussion, should be fixed and made known for the government of all concerned as soon as they can be, with propriety.
To fix rules on substantial and impartial ground, conformably to treaties and the Laws of Nations, is extremely desirable.
The Verdict of the late Jury in the case of Henfield, and the decision of yesterday respecting the French Minister, added to the situation of Indian affairs and the general complexion of public matters, induce me to ask your advice whether it be proper—or not—to convene the Legislature at an earlier period than that at which it is to meet, by Law? And if it be thought advisable, at what time?

Go: Washington

